Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Claims 1, 6-9, 15, 17, 31-32, 39, 55-59, 64-67 and 69 are pending. Claims 2-5, 10-14, 16, 18-30, 33-38, 40-54, 60-63 and 68 have been cancelled. Claims 7, 31-32, 39, 55-59 and 64-67 have been withdrawn due to non-elected claims. Claims 1, 6, 8-9, 15, 17 and 69 have been examined.

Election/Restriction
Applicant’s election without traverse of Group I, claims 1, 6-9, 15, 17, and 69 is acknowledged. Applicant further elects cotton material (claim 8) from Species Group A, sickle cell disease (claim 9) from Species Group B, and viscosity (claim 17) from Species Group C. 
Claims 7, 31-32, 39, 55-59 and 64-67 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and  nonelected Group II and Group III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/18/2022.



Priority
This application, Serial No. 16/303,703 (PGPub: US20200330979A1) was filed 11/21/2018. This application is a 371 of PCT/US2017/034059 filed on 05/23/2017, which claims benefit of U.S. Provisional Patent Application 62/340,188 filed 05/23/2016.

Information Disclosure Statements
The Information Disclosure Statements filed on 11/21/2018, 01/28/2020, and 07/01/2020 have been considered by the Examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6, 8, 15, 17 and 69 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Geiger et al. (US20100267065A1, Pub date: 10/21/2010, hereinafter “ Geiger”).
Regarding claim 1, Geiger describes a device for monitoring a disease state (para [0068]-[0069]: the device can be used to identify and/or monitor a blood-related disease or other disease), the disease state altering one or more rheological properties 
a housing defining a hollow interior portion (para [0079]: a housing that covers the indicator strip or any other component of the device), the housing comprising a first end (proximal end 130, FIGS. 4-5; para [0247]) and a second end spaced apart from and opposite the first end (distal end 135, FIGS. 4-5; para [0247]), the housing defining an inlet opening, the inlet opening being adjacent the first end of the housing (para [0247]: the device includes a well 110 that is configured to receive a sample of blood; FIGS. 4-7: inlet 110 being adjacent to the first end 130); and
a lateral flow strip disposed within the hollow interior portion (para [0265]: the strip was contained in a plastic housing), the lateral flow strip having a first end (FIGS. 4-7, para [0249]: top of the device 130) and a second end (FIGS. 4-7, para[0249]: distal end 135), the first and second ends of the lateral flow strip being opposite and spaced apart from each other (FIG. 5-7),
wherein the lateral flow strip comprises an inlet area adjacent the first end of the lateral flow strip (FIG. 6, para[0249]: the well 110 (which is configured to receive blood) forms an opening in the top of the device and the bottom end of the well 110 communicates with a capillary reservoir 205), an absorbent area adjacent the second end of the lateral flow strip (FIGS 5-6; para[0250]: the indicator strip 215 extends distally 
the housing defines an analysis opening through which at least a portion of the analysis area of the lateral flow strip is visible, wherein presence or absence of an accumulation of at least a portion of the bodily fluid is visible through the analysis opening (FIGS. 4, 7 and 9, para[0208]: additional portions of the top of the outer housing can include proximal and distal windows positioned above the proximal and distal wide ends of the indicator strip, which provide visual indications of successful migration of blood through the strip),


Regarding claim 6, Geiger teaches the device wherein the inlet area and the absorbent area comprise a cellulose fiber (para [0132]: examples of materials that may be used as media for fluid flow in the methods and devices provided herein include, but are not limited to cellulose materials) and the analysis area comprises nitrocellulose (para [0009]: analyzing or assessing variables of a fluid by measuring the movement of a fluid front through a medium or by measuring flow rate, the medium can be porous, such as glass fiber filters or nitrocellulose).
Regarding claim 8, Geiger teaches the device wherein the lateral flow strip comprises a cotton material (para [0132]: materials includes cotton cloth). 

Regarding claim 17, Geiger teaches the device wherein the rheological property is viscosity (para [0009]: the fluid variable can be a property that is a characteristic of a fluid, such as viscosity).
Regarding claim 69, Geiger teaches the device wherein the accumulation has a visibly higher color density when the disease state is present compared to when the disease state is not present (para [0033]: the use of colored indicator beads, allows their use as reporter molecules and the lack of migration or decreased migration distance of the colored indicator beads into the test strip provides a direct correspondence to the migration of liquid sample into the strip and presence of target analyte).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Geiger (US20100267065A1) as applied to claim 1 above, in view of Peterson (US4491012A, Pub date: 01/01/1985).
Regarding claim 9, Geiger teaches a device for monitoring a disease state wherein the disease state altering one or more rheological properties of a bodily fluid as outlined in details above.
Geiger fails to specifically teach the device wherein the disease state is sickle cell disease.
Peterson teaches a method and means for rapidly measuring the relative viscosity of fluids (Col. 1, ln. 8-10). In detail, Peterson teaches decreased erythrocyte deformability is coincident with many diseases, for example, sickle cell anemia (Col. 1, ln. 19-21) and the fluid flow rate, and particularly the deformability of erythrocytes, may be measured by placing a sample of the fluid, in particular blood, onto a membrane characterized by pores having a mean pore size in the range of 3.0 to 8.0 microns whereby the fluid (blood) filters through the membrane by capillary action and onto an absorbent strip in at least partial cofacial contact with the membrane and flows a predetermined distance along the absorbent strip, and measuring the time required for the fluid (blood) to traverse the predetermined distance along the strip (Col. 2, ln. 36-47).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to use the device of Geiger, wherein blood parameters such as viscosity can be used to identify and/or monitor a blood-related disease or other disease in a lateral flow device, to monitor the 
One of skill in the art would have a reasonable expectation of success in combining Geiger with Peterson because both are directed to a device of monitoring a blood related disease using a lateral flow strip to analyze the fluid flow rate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYAN ZOU whose telephone number is (571)272-1067. The examiner can normally be reached Mon-Fri 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on (571)272-0824. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOYAN ZOU/           Examiner, Art Unit 1641      

/BAO-THUY L NGUYEN/Supervisory Patent Examiner, Art Unit 1641                                                                                                                                                                                                        February 15, 2022